EXHIBIT 5
10E, LLC v. Travelers Indemnity Co. of Connecticut, Slip Copy (2020)


                                                              Eric Garcetti. Dkt. 1, Ex. A. On May 15, 2020, Travelers,
                                                              which is incorporated and has its principal place of business
                 2020 WL 5359653
                                                              in Connecticut, Dkt. 1, at 5, removed the case to this
   Only the Westlaw citation is currently available.
                                                              Court, arguing that Garcetti was fraudulently joined to defeat
    United States District Court, C.D. California.
                                                              diversity jurisdiction, id. at 6-10.
                      10E, LLC
                         v.                                   On May 22, 2020, Defendant filed a motion to dismiss
              TRAVELERS INDEMNITY                             Plaintiff's initial complaint. Dkt. 14. On June 12, 2020,
             CO. OF CONNECTICUT et al.                        Plaintiff filed its FAC. Dkt. 22. 1 The FAC asserts claims for
                                                              breach of contract, bad faith, and violation of Cal. Bus. &
            Case No. 2:20-cv-04418-SVW-AS
                                                              Prof. Code § 17200 et seq. (“UCL”). Id. Plaintiff seeks both
                           |
                                                              damages and declaratory relief. Id.
                   Filed 09/02/2020

Attorneys and Law Firms                                       1
                                                                     The Court DENIES as moot Defendant's motion to
                                                                     dismiss Plaintiff's initial complaint. Dkt. 14.
Benjamin Jared Meiselas, Mark John Geragos, Matthew
Michael Hoesly, Geragos and Geragos APC, Los Angeles,         According to the FAC, beginning on March 15, 2020, public
CA, Harmeet K. Dhillon, Nitoj P. Singh, Dhillon Law Group     health restrictions adopted by Mayor Garcetti prohibited in-
Inc., San Francisco, CA, for 10E, LLC.                        person dining at Plaintiff's restaurant, limiting Plaintiff to
                                                              offering takeout and delivery. Dkt. 22, at 5. Plaintiff alleges
Deborah L. Stein, Theodore J. Boutrous, Jr., Richard Joseph   that these restrictions have caused a “complete and total
Doren, Gibson Dunn and Crutcher LLP, Los Angeles, CA,         shutdown” of its business. Id.
Stephen E. Goldman, Pro Hac Vice, Wystan M. Ackerman,
Pro Hac Vice, Robinson and Cole LLP, Hartford, CT, for        Plaintiff seeks compensation for lost business and other
Travelers Indemnity Co. of Connecticut et al.                 costs of the disruption under the Business Income and Extra
                                                              Expense provisions of its insurance policy with Defendant
                                                              (“the Policy”). Id. at 3. Plaintiff also seeks to recover under
   Proceedings: AMENDED ORDER GRANTING                        the Policy's Civil Authority provision. Id. at 3-4.
  DEFENDANT'S MOTION TO DISMISS [26] AND
 DENYING PLAINTIFF'S MOTION TO REMAND [24]                    Defendant attached a copy of the Policy to its motion to
                                                              dismiss. Dkt. 27-2, Ex. 1. The Policy covers business income
The Honorable STEPHEN V. WILSON, U.S. DISTRICT                lost when business operations are suspended from a covered
JUDGE                                                         cause of loss, but the “suspension must be caused by direct
                                                              physical loss of or damage to property at the described
  I. Introduction
                                                              premises.” Id. at 108-09. Similarly, the Policy covers extra
 *1 On June 12, 2020, Plaintiff 10E, LLC (“10E”) filed a
                                                              expenses incurred during a period of restoration that the
motion to remand this case to state court. Dkt. 24. On June
                                                              insured “would not have incurred if there had been no direct
26, 2020, Defendant Travelers Indemnity Co. of Connecticut
                                                              physical loss of or damage to property.” Id. at 109.
(“Travelers” or “Defendant”) filed a motion to dismiss
Plaintiff's First Amended Complaint (“FAC”). Dkt. 26. On
                                                              The Policy also covers losses and expenses “caused by
August 28, 2020, this Court issued an Order that is now
                                                              action of civil authority that prohibits access to the described
withdrawn and superseded by this Order. For the reasons
                                                              premises.” Id. at 121. “The civil authority action must be due
explained below, the Court DENIES Plaintiff's motion to
                                                              to direct physical loss of or damage to property at locations,
remand and GRANTS Defendant's motion to dismiss.
                                                              other than described premises, that are within 100 miles of the
                                                              described premises, caused by or resulting from a Covered
  II. Factual and Procedural Background                       Cause of Loss.” Id.
On April 10, 2020, Plaintiff, a restaurant in downtown
Los Angeles, filed its initial complaint in Los Angeles       The Policy contains an endorsement entitled, “EXCLUSION
Superior Court, naming as defendants Travelers and Mayor      OF LOSS DUE TO VIRUS OR BACTERIA.” Id. at 247. This


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
10E, LLC v. Travelers Indemnity Co. of Connecticut, Slip Copy (2020)


exclusion applies to “action of civil authority.” Id. It reads as   exceed $75,000, and that complete diversity of citizenship
follows: “We will not pay for loss or damage caused by or           exists between the parties.
resulting from any virus, bacterium or other microorganism
that induces or is capable of inducing physical distress, illness   Persons are domiciled in the places where they reside with
or disease.” Id.                                                    the intent to remain or to which they intend to return. See
                                                                       Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
 *2 Plaintiff alleges that it is entitled to recover under both
                                                                    Cir. 2001). A corporation is a citizen of “every State and
provisions because physical loss or damage occurred at its
                                                                    foreign state by which it has been incorporated and the State
restaurant and other nearby locations and because in-person
                                                                    or foreign state where it has its principal place of business.”
dining restrictions prohibited access to its restaurant. Id. at
5. The restrictions caused “physical damage” by “labeling              28 U.S.C. § 1332(c)(1). A corporation's principal place of
of the insured property as non-essential” and “prevent[ing]         business is “the place where a corporation's officers direct,
the ordinary intended use of the property.” Id. Plaintiff also      control, and coordinate the corporation's activities.”     Hertz
alleges that “[t]he only virus exclusion that relates in theory     Corp. v. Friend, 559 U.S. 77, 92-93 (2010).
to a virus is not applicable here” and that the virus exclusion
“does not include exclusion for a viral pandemic.” Id. at 6-7.      Under the sham defendant doctrine, a defendant's citizenship
                                                                    should be disregarded for purposes of diversity jurisdiction
Defendant filed its motion to dismiss Plaintiff's FAC on June       when the defendant “cannot be liable on any theory.”
26, 2020. Dkt. 26. Plaintiff filed an opposition on August 10,      Grancare, LLC v. Thrower by and through Mills, 889 F.3d
2020. Dkt. 33. Defendant filed its reply on August 17, 2020.        543, 548 (9th Cir. 2018) (citation omitted). “If there is a
Dkt. 36.                                                            possibility that a state court would find that the complaint
                                                                    states a cause of action against any of the resident defendants,
Plaintiff filed its motion to remand to state court on June         the federal court must find that the joinder was proper and
12, 2020. Dkt. 24. Defendant filed an opposition on June 29,        remand the case to the state court.” Id. (citation omitted)
2020. Dkt. 29. Plaintiff filed its reply on August 17, 2020.        (italics in original). The defendant bears a “heavy burden”
Dkt. 35.                                                            to overcome the “general presumption against [finding]
                                                                    fraudulent joinder.” Id. (citation omitted).

  III. Plaintiff's Motion to Remand to State Court

                                                                                              b. Analysis
                      a. Legal Standard
                                                                    Defendant's removal is based on an argument that Mayor
Federal courts are courts of limited jurisdiction, having
                                                                    Garcetti, a citizen of California, was fraudulently joined to
subject matter jurisdiction only over matters authorized by
                                                                    defeat diversity jurisdiction between Plaintiff, a citizen of
the Constitution and Congress. See    Kokkonen v. Guardian          California, and Defendant, a citizen of Connecticut. Dkt. 1, at
Life Ins. Co., 511 U.S. 375, 377 (1994). A suit filed in state      7-10. The Court agrees.
court may be removed to federal court if the federal court
would have had original jurisdiction over the suit.        28       Plaintiff's only asserted claim against Garcetti is a standalone
U.S.C. § 1441(a). “The removal statute is strictly construed        claim for declaratory relief. Dkt. 22, at 6-8. Plaintiff does not
against removal jurisdiction, and the burden of establishing        appear to argue that its FAC presently states a valid claim
federal jurisdiction falls to the party invoking the statute.”      against Garcetti. Dkt. 24, at 2-3. Nor could it. Declaratory
                                                                    relief is not a standalone cause of action. Mayen v. Bank
   California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831,        of America N.A., 2015 WL 179541, at *5 (internal citations
838 (9th Cir. 2004) (citation omitted). “Federal jurisdiction       omitted) (N.D. Cal. 2015) (“[D]eclaratory relief is not a
must be rejected if there is any doubt as to the right of removal
                                                                    standalone claim.”);     28 U.S.C. § 2201(a) (a federal court
in the first instance.”        Gaus v. Miles, Inc., 980 F.2d        may only award declaratory relief “[i]n a case of actual
564, 566 (9th Cir. 1992). Diversity jurisdiction under     28       controversy within its jurisdiction”).
U.S.C. § 1332(a) requires both that the amount in controversy



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
10E, LLC v. Travelers Indemnity Co. of Connecticut, Slip Copy (2020)


 *3 Plaintiff's failure to state a cause of action does not         1220, 1225 (9th Cir. 1998) (citation omitted) (“If there are
by itself establish that Garcetti was fraudulently joined. See      parallel state proceedings involving the same issues and
Grancare, 889 F.3d at 549 (“[T]he test for fraudulent joinder       parties pending at the time the federal declaratory action is
and for failure to state a claim under Rule 12(b)(6) are not        filed, there is a presumption that the entire suit should be heard
equivalent.”). However, it does require the Court to find that      in state court.”) (italics added).
Plaintiff could possibly amend its complaint to state a cause
of action against Garcetti. See id. (“[T]he district court must     Because Defendant has met its burden to show that removal
consider ... whether a deficiency in the complaint can possibly     was proper, the Court denies Plaintiff's motion to remand the
be cured by granting the plaintiff leave to amend.”).               case to state court.

The Court is unable to imagine how such an amendment
is possible. Plaintiff argues that, because “the denial of              IV. Defendant's Motion to Dismiss Plaintiff's First
[Defendant's] policy would not have occurred absent Mayor               Amended Complaint
Garcetti's order, the propriety of Mayor Garcetti's order is
a significant issue that needs to be resolved.” Dkt. 22, at                                a. Legal Standard
6-8. However, Plaintiff neither articulates a ground for some
future challenge to the legality of Garcetti's order nor explains   A motion to dismiss under Rule 12(b)(6) challenges the legal
how such a challenge could be raised in the context of this         sufficiency of the claims stated in the complaint. See Fed. R.
insurance dispute. While its burden to show fraudulent joinder      Civ. P. 12(b)(6). To survive a motion to dismiss, the plaintiff's
is “heavy,” Grancare, 889 F.3d at 548, Defendant has carried        complaint “must contain sufficient factual matter, accepted as
that burden here. The Court concludes that Garcetti was             true, to ‘state a claim to relief that is plausible on its face.’
fraudulently joined and discounts his citizenship for purposes      ”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
of assessing diversity of parties.
                                                                       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
The Court is unpersuaded by Plaintiff's other arguments             A claim is facially plausible “when the plaintiff pleads factual
supporting remand. Plaintiff argues that, because there             content that allows the court to draw the reasonable inference
are other insurance cases now pending in state court                that the defendant is liable for the misconduct alleged.”
concerning recovery of pandemic-related losses under                   Iqbal, 556 U.S. at 678. A complaint that offers mere
business interruption policies, the Court should remand             “labels and conclusions” or “a formulaic recitation of the
the case to state court under a laundry list of prudential          elements of a cause of action will not do.” Id.; see also
considerations and abstention doctrines. Crucially, as
                                                                        Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009)
Defendant points out, although they may involve the same
lawyers, these other pandemic-related insurance cases do not        (citing    Iqbal, 556 U.S. at 678).
involve the same parties and issues as this litigation. Dkt.
29, at 18-19. Consequently, the Court has no concern that its        *4 In reviewing a Rule 12(b)(6) motion, a court “must
exercise of jurisdiction here will interfere with any parallel      accept as true all factual allegations in the complaint and draw
state proceedings, and it concludes without detailed analysis       all reasonable inferences in favor of the nonmoving party.”
that none of the doctrines raised by Plaintiff favor remand.
                                                                       Retail Prop. Trust v. United Bhd. of Carpenters & Joiners
See Herrera v. City of Palmdale, 918 F.3d 1037, 1043 (9th
                                                                    of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile
Cir. 2019) (citing     Younger v. Harris, 401 U.S. 37, 43           legal conclusions can provide the complaint's framework,
(1971)) (“Younger abstention is grounded in a ‘longstanding         they must be supported by factual allegations. When there are
public policy against federal court interference with state         well-pleaded factual allegations, a court should assume their
court proceedings.’ ”); Seneca Ins. Co., Inc. v. Strange Land,      veracity and then determine whether they plausibly give rise
Inc., 862 F.3d 835, 841 (9th Cir. 2017) (“Colorado River
                                                                    to an entitlement to relief.”    Iqbal, 556 U.S. at 679.
and its progeny provide a multi-pronged test for determining
whether ‘exceptional circumstances’ exist warranting federal
abstention from concurrent federal and state proceedings.”)
                                                                                              b. Analysis
(italics added); Gov.      Emps. Ins. Co. v. Dizol, 133 F.3d



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
10E, LLC v. Travelers Indemnity Co. of Connecticut, Slip Copy (2020)


Defendant's motion to dismiss makes three arguments: 1) the
Policy's virus exclusion clause precludes recovery under the           Under California law, losses from inability to use property
Policy, 2) Plaintiff fails to allege that public health restrictions   do not amount to “direct physical loss of or damage to
prohibited access to Plaintiff's restaurant as required for Civil      property” within the ordinary and popular meaning of that
Authority coverage, and 3) Plaintiff does not plausibly allege         phrase. Physical loss or damage occurs only when property
that it suffered “direct physical loss of or damage to property”       undergoes a “distinct, demonstrable, physical alteration.”
as required for Business Income and Extra Expense coverage.            MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen.
See generally Dkt. 27. Without reaching the first two                  Ins. Co., 187 Cal. App. 4th 766, 779 (2010) (citation and
arguments, the Court agrees with Defendant's third argument            quotation marks omitted). “Detrimental economic impact”
as to Business Income and Extra Expense coverage. The                  does not suffice. Id. (citation and quotation marks omitted);
Court also concludes that Defendant's argument regarding               see also Doyle v. Fireman's Fund Ins. Co., 21 Cal. App. 5th
the limited scope of the phrase, “direct physical loss of              33, 39 (2018) (“[D]iminution in value is not a covered peril,
or damage to property,” demonstrates that the FAC fails                it is a measure of loss” in property insurance).
to properly allege entitlement to recovery under the Civil
Authority provision.                                                    *5 An insured cannot recover by attempting to artfully
                                                                       plead temporary impairment to economically valuable use
Although “[a]s a general rule, a district court may not consider       of property as physical loss or damage. For example, in
any material beyond the pleadings in ruling on a Rule 12(b)            MRI Healthcare Ctr., the court held that lost use of an MRI
(6) motion,” a court can consider extrinsic material when its          machine after it was powered off did not qualify as a “direct
“authenticity ... is not contested and the plaintiff's complaint
                                                                       physical loss.” 187 Cal. App. 4th at 789. Likewise, in Ward
necessarily relies on them.” Lee v. City of Los Angeles, 250           General Ins. Servs., Inc. v. Employers Fire Ins. Co., 114 Cal.
F.3d 668, 688 (9th Cir. 2001) (citation and quotation marks            App. 4th 548 (2003), the court held that a loss of valuable
omitted). Plaintiff does not contest the authenticity of the           electronic data did not qualify as “direct physical loss or
insurance policy attached to Defendant's memorandum. See               damage” without any physical alteration to the storage media.
generally Dkt. 33. Because Plaintiff seeks to recover under
                                                                           114 Cal. App. 4th at 555-56. Finally, in Doyle, the court
the Policy, see generally Dkt. 22, the FAC necessarily relies
                                                                       held that purchasing counterfeit wine did not count as a loss
on the Policy. Therefore, the Court will consider the language
                                                                       to the wine covered by a property insurance policy without a
contained directly in the Policy in resolving this motion. See
                                                                       physical alteration. 21 Cal. App. 5th at 38-39.
Khoury Investments Inc. v. Nationwide Mutual Ins. Co., 2013
WL 12140449, at *2 (C.D. Cal. 2013) (citing United States              Plaintiff's FAC attempts to make precisely this substitution
ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir.          of temporary impaired use or diminished value for physical
2011)) (“Because Plaintiffs refer to this insurance policy in          loss or damage in seeking Business Income and Extra
their FAC and their claim for breach of contract relies on             Expense coverage. Plaintiff only plausibly alleges that in-
the terms of the policy ..., this document would likely be             person dining restrictions interfered with the use or value of
appropriate for judicial notice as ‘unattached evidence on             its property – not that the restrictions caused direct physical
which the complaint necessarily relies.’ ”).                           loss or damage.

                                                                       Plaintiff characterizes in-person dining restrictions as
                                                                       “labeling of the insured property as non-essential.” Dkt. 22, at
  i. Business Interruption and Extra Expense Coverage
                                                                       5. That “labeling” surely carries significant social, economic,
“When interpreting a policy provision, we must give terms              and legal consequences. But it does not physically alter any
their ordinary and popular usage, unless used by the parties           of Plaintiff's property.
in a technical sense or a special meaning is given to them
                                                                       Plaintiff attempts to circumvent the plain language of the
by usage.”     Palmer v. Truck Ins. Exch., 21 Cal. 4th 1109,
                                                                       Policy by emphasizing its disjunctive phrasing – “direct
1115 (1999) (citation and quotation marks omitted). The
                                                                       physical loss of or damage to property,” Dkt. 27-2, Ex.
Business Interruption and Extra Expense provision at issue
                                                                       1, at 121 – and insisting that “loss,” unlike “damage,”
here conditions recovery on “direct physical loss of or damage
                                                                       encompasses temporary impaired use. To support this
to property.” Dkt. 27-2, Ex. 1., at 108-09.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
10E, LLC v. Travelers Indemnity Co. of Connecticut, Slip Copy (2020)


argument, Plaintiff relies on Total Intermodal Servs. Inc. v.        the FAC does not describe particular property damage or
Travelers Prop. Cas. Co. of Am., 2018 WL 3829767 (C.D.               articulate any facts connecting the alleged property damage
Cal. 2018). In Total Intermodal, the court concluded that            to restrictions on in-person dining. These allegations do no
giving separate effect to “loss” and “damage” in the phrase,         more than paraphrase the language of the Policy without
“direct physical loss or damage,” required recognizing               specifying facts that could support recovery under the Policy.
coverage for “the permanent dispossession of something.” Id.         These allegations are thus “conclusory allegations of law”
at *4.
                                                                     that plainly cannot survive a Rule 12(b)(6) challenge.    In
                                                                     re NFL's Sunday Ticket Antitrust Litigation, 933 F.3d 1136,
Even if the Policy covers “permanent dispossession” in
                                                                     1149 (9th Cir. 2019) (citation and quotation marks omitted).
addition to physical alteration, that does not benefit Plaintiff
here. Plaintiff's FAC does not allege that it was permanently
                                                                     While the Court does not address the scope of the Policy's
dispossessed of any insured property. See generally Dkt. 22.
                                                                     virus exclusion or consider any issues of causation, the Court
As far as the FAC reveals, while public health restrictions
                                                                     notes its skepticism that Plaintiff can evade application of the
kept the restaurant's “large groups” and “happy-hour goers”
                                                                     Policy's virus exclusion. Plaintiff's theory of liability appears
at home instead of in the dining room or at the bar, Plaintiff
                                                                     to inevitably rest on a potentially implausible allegation
remained in possession of its dining room, bar, flatware,
                                                                     that in-person dining restrictions are not attributable to “any
and all of the accoutrements of its “elegantly sophisticated
                                                                     virus,” a cause which the Policy expressly excludes. Dkt.
surrounding.” Id. at 3.
                                                                     27-2, at 247. Nevertheless, Plaintiff asserts that it is “is
                                                                     not attempting to recover any losses from COVID-19 or its
The Court therefore concludes that Plaintiff has not alleged
                                                                     proliferation.” Dkt. 33, at 4. Plaintiff's FAC does not articulate
facts plausibly demonstrating its entitlement to recover under
                                                                     a theory of Civil Authority coverage clearly enough to allow
the Policy's Business Income and Extra Expense coverage.
                                                                     the Court to adjudicate at this stage whether and how the
                                                                     Policy's virus exclusion applies.

                ii. Civil Authority Coverage                         For the foregoing reasons, the Court concludes that the
                                                                     FAC fails to plausibly allege entitlement to Civil Authority
For similar reasons, the Court finds that the facts alleged in       coverage.
the FAC do not support recovery under the Policy's Civil
Authority coverage. The Civil Authority coverage kicks in
when the insured incurs loss of business income and extra
expenses as a result of civil authority action. Dkt. 27-2, Ex.              iii. Breach of Contract and Bad Faith Claims
1, at 121. “The civil authority action must be due to direct
                                                                     Because it is not entitled to coverage under the Policy,
physical loss of or damage to property at locations, other than
                                                                     Plaintiff cannot state a claim for breach of contract, See
described premises, that are within 100 miles of the described
premises, caused by or resulting from a Covered Cause of                1231 Euclid Homeowners Ass'n v. State Farm Fire & Cas.
Loss.” Id. Plaintiff's FAC points generally to the physical          Co., 135 Cal. App. 4th 1008, 1020-21 (2006) (“The failure
action of the coronavirus, which “infects and stays on surfaces      of [a policy's] conditions precedent is a complete defense to
of objects or materials ... for up to twenty-eight days.” Dkt. 22,   [an insured's] breach of contract claim.”), or bad faith, See
at 4. However, Plaintiff does not allege actual cases of “direct        Love v. Fire Ins. Exch., 221 Cal. App. 3d 1136, 1151 (1990)
physical loss of or damage to property” at other locations. At       (“Where benefits are withheld for proper cause, there is no
most, the FAC points to a mere possibility.                          breach of the implied covenant.”).

 *6 Plaintiff attempts to plead around the Policy's virus
exclusion with vague, circuitous, and – at this stage – fatally
conclusory allegations. The FAC describes public health                                      iv. UCL Claim
restrictions as “based on ... evidence of physical damage to
                                                                     Likewise, Plaintiff's UCL claim is based on an allegation
property.” Id. After describing the statewide order, it asserts
                                                                     that the Policy represents that Plaintiff would be covered
without any relevant detail that “the property that is damaged
                                                                     under these circumstances. Dkt. 22, at 10-11. The Court has
is in the immediate area of the Insured Property.” However,
                                                                     concluded that Plaintiff was not entitled to recover under the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
10E, LLC v. Travelers Indemnity Co. of Connecticut, Slip Copy (2020)


                                                                       competition.”). Therefore, the Court also dismisses Plaintiff's
Policy on the facts alleged in the FAC. That determination
                                                                       UCL claim.
is based on an interpretation of the “ordinary and popular
sense” of the Policy language.        Palmer, 21 Cal. 4th at
1115. If the ordinary and popular sense of the Policy language           V. Conclusion
does not support recovery on these facts, Plaintiff cannot             For the reasons articulated above, the Court DENIES
plausibly allege that the Policy constitutes fraudulent, unfair,       Plaintiff's motion to remand the case to state court and
                                                                       GRANTS Defendant's motion to dismiss the FAC. The Court
or unlawful conduct giving rise to UCL liability. See Glenn
                                                                       will allow Plaintiff leave to amend its complaint within 14
K. Jackson Inc. v. Roe, 273 F.3d 1192, 1203 (9th Cir. 2001)
                                                                       days of the issuance of this Amended Order.
(citing    Cel-Tech Comms., Inc. v. Los Angeles Cellular
Telephone Co., 20 Cal. 4th 163, 182 (1999)) (“[T]he breadth
of [the UCL] does not give a plaintiff license to ‘plead around’       All Citations
the absolute bars to relief contained in other possible causes
                                                                       Slip Copy, 2020 WL 5359653
of action by recasting those causes of action as one for unfair

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
